Name: Council Regulation (EEC) No 3482/82 of 23 December 1982 extending for 1983 Regulation (EEC) No 596/82 amending the import arrangements for certain products originating in the USSR
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 82 No L 365/49Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3482/82 of 23 December 1982 extending for 1983 Regulation (EEC) No 596/82 amending the import arrangements for certain products originating in the USSR THE COUNCIL OF THE EUROPEAN COMMUNITIES, 2. The fourth paragraph of Article 4 shall be replaced by the following text : The Council will keep the matter under review. Whenever deemed opportune, the Council may, acting on a proposal from the Commission, decide to amend, extend or repeal this Regulation.' Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 596/82 (') amended for 1982 the import arrangements for certain products originating in the USSR ; Whereas the reasons for these measures are still valid ; whereas therefore the same Regulation should be extended for 1983, 3 . This Regulation does not alter Regulation (EEC) No 597/82 (2) which remains applicable. Article 2HAS ADOPTED THIS REGULATION : Article 1 1 . In the third paragraph of Article 4 of Regulation (EEC) No 596/82, *31 December 1982' shall be replaced by '31 December 1983'. This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1982. For the Council The President O. MÃLLER ( ¢) OJ No L 72, 16 . 3 . 1982, p . 15. (2) OJ No L 72, 16 . 3 . 1982, p. 19 .